DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pak (US PGPub 2014/0354704) in view of Nishikawa et al. (US PGPub 2017/0186373).

Regarding claim 17, Pak discloses a display system (fig. 6) comprising:
a plurality of pixels (fig. 6, pixels PX), each pixel including a light-emitting device ([0044], As shown in FIG. 1, an exemplary embodiment of a pixel includes…a first organic light emitting diode OLED1 and a second organic light emitting diode OLED2, and [0099], a pixel PX of FIG. 6 may be substantially the same as the exemplary embodiment of the pixel shown in FIG. 1 or the exemplary embodiment of the pixel shown in FIG. 5); 
a plurality of monitor lines (fig. 6, read-out lines R/O1 – R/Om);
a plurality of data lines (data lines DL1 – DLm between switches S1m/S2m and Data driver 200 as shown in Fig. 6);
a plurality of switch multiplexers (fig. 6, switches S11, S21 – S1m, S2m), each switch multiplexer coupling a data line and a monitor line to at least one pixel (fig. 6, R/01 read out line 1 is coupled to the first column of pixels PX through the switch S21, and fig. 6, data line DL1 is coupled to the first column of pixels PX through the switch S11), each switch multiplexer (fig. 6, S11/S21) coupled to a signal line (fig. 6, integrated signal line DL1 at the pixel PX end and is connected between switches S1m/S2m and pixels PX) and comprising a plurality of switches (fig. 6, switches S11 and S21) for coupling the signal line (fig. 6, DL1 at the pixel PX end) to the data line (fig. 6, DL1 at the Data driver 200 end) or the monitor line (fig. 6, R/01).
Pak differs from the claimed invention in that, Pak discloses using switch multiplexers (S1m/S2m) each connecting on one side of the multiplexer (S11/S21) two signals (data signal and monitoring signal) on two respective individual lines (a data line DL at the Data driver 200 end, and a monitor line R/O) to the driver and monitoring circuitry (200, 400) respectively, and connecting on the other side of the multiplexer (S11/S21) an integrated signal line (DL1 at the pixel PX end) to the pixels (fig. 6, PX of display unit 500), whereby the integrated signal line carries data signals originated from Data driver (200) to the pixel (PX) through the multiplexer (switch S11), and the integrated signal line also carries monitor signal from the pixel (PX) through the multiplexer (switch S21) to the monitoring circuitry (100, 400), instead of the claimed circuit design that performs the same tasks as in Pak but with the data line and monitor line being integrated into a single signal line on one side of the switch multiplexer while using dedicated lines for the data signal and monitor signal at the pixel side of the switch multiplexer.  
However, using separate/dedicated signal lines (instead of an integrated signal line) to carry respective data signal and monitoring signal at the pixel side has been known in the prior art. For example, in a similar field of endeavor of display devices, in a first embodiment of Figs 1 and 2, Nishikawa teaches (fig. 2, node connecting Q2 to Sj) coupled to the data line (fig. 2, Sj) during at least a programming operation ([0256], “The source driver 14 has the function of driving the data lines S1 to Sm (a function as a data line drive circuit) and the function of measuring currents outputted to the monitoring lines M1 to Mm from the pixel circuits 18 (a function as a current measurement circuit).”), and (fig. 2, node connecting Q3 to Mj) coupled to the monitor line (fig. 2, Mj) during at least a monitoring operation ([0256], “More specifically, the source driver 14 applies, according to the control signals CS2, m voltages generated corresponding to the video signals X2 (hereinafter, referred to as data voltages) to the data lines S1 to Sm, respectively. In addition, the source driver 14 applies, according to the control signals CS2, m measurement voltages to the data lines S1 to Sm, respectively, converts m currents that are outputted at that time to the monitoring lines M1 to Mm from pixel circuits 18 into voltages, and outputs the voltages”), said second node different from said first node (fig. 2). 
In view of the teachings of Pak and Nishikawa, it would have been obvious to one of ordinary skill in the art to use the two separate signal lines at the pixel side as taught by Nishikawa in a system/method such as taught by Pak as a known alternative circuit design to the integrated signal line design at the pixels in Pak for carrying the data signals and monitor signals at the pixels, which would result in an integrated line between the switch multiplexer and the Data driver/monitoring circuitry in Pak, since both circuit designs would have serve the same purpose of multiplexing data signals from the driver/monitoring circuitry (200, 400 in fig. 6 of Pak) to the pixels, and monitor signals from the pixels to the driver/monitoring circuitry (200, 400 in fig. 6 of Pak).  
While Pak teaches coupling the signal line to a data line and coupling the signal line to the monitor line, in an additional embodiment of fig. 33, Nishikawa discloses coupling the signal line to a data line and coupling the signal line to the monitor line (fig. 33, switching portion 443 connecting to data line driving unit 441 and voltage measuring unit 442). 
In view of the teachings of Pak and Nishikawa, it would have been obvious to one of ordinary skill in the art to include switch multiplexors, as taught by Pak and Nishikawa, for the purpose of providing a function of multiplexing as a matter of design choice where including two lines at the pixel area or including two lines in the outside area does not result in an advantage of overall fewer lines, but rather just provide the benefit of reducing the number of lines at the integrated line with either design. 


Regarding claim 23, the combination of Pak and Nishikawa further discloses wherein the plurality of switches of each switch multiplexer comprises a first switch coupled between the signal line and the monitor line (Pak: fig. 6, switch S21) and comprises a second switch coupled between the signal line and the data line (Pak: fig. 6, switch S11).

Claim 33 is a method claim drawn to the system of claim 17 and is therefore interpreted and rejected based on similar reasoning. 

Claims 18-22, 24, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Pak and Nishikawa in view of Nakamura (US PGPub 2003/0043132).

Regarding claim 18, the combination of Pak and Nishikawa discloses wherein each pixel is coupled to a group of said plurality of monitor lines, each monitor line of the group of monitor lines corresponding to the pixel (Pak: fig. 6, read-out lines R/O), and wherein each pixel is coupled to a group of said plurality of data lines, each data line of the group of data lines corresponding the pixel (Pak: fig. 6, data lines DL).
While Pak discloses pixels (fig. 6, PX), other pixel structures including subpixels are known. Pak does not disclose each pixel comprises each subpixel of the pixel. 
In a similar field of endeavor of display devices, Nakamura discloses each pixel comprises each subpixel of the pixel ([0035], each of the display pixels PX includes: an organic EL element 16 for emitting light in one of colors of red (R), green (G), and blue (B)). 
In view of the teachings of Pak, Nishikawa and Nakamura, it would have been obvious to one of ordinary skill in the art to include the subpixels of Nakamura in the pixel circuitry of Pak and Nishikawa, to achieve expected and intended results of known pixel structures. 

Regarding claim 19, the combination of Pak and Nishikawa discloses a plurality of switches which by definition would require control to function properly. Pak does not disclose wherein each switch multiplexer is coupled to a plurality of control lines for controlling the plurality of switches.
In a similar field of endeavor of display devices, Nakamura discloses wherein each switch multiplexer is coupled to a plurality of control lines for controlling the plurality of switches ([0044] and fig. 2, The switches of each switch circuit are controlled by changing control signals ASW1, ASW2, and ASW3). 
In view of the teachings of Pak, Nishikawa and Nakamura, it would have been obvious to one of ordinary skill in the art to include the control lines of Nakamura to control the switches of Pak and Nishikawa as a known intended method to control switches. 

Regarding claim 20, the combination of Pak, Nishikawa and Nakamura further discloses further comprising:
a source driver circuit (Pak: fig. 6, data driver 200) coupled to the signal lines (Pak: fig. 6).

Regarding claim 21, the combination of Pak, Nishikawa and Nakamura further discloses further comprising:
a monitoring circuit (Pak: fig. 6, monitoring unit 400) coupled to the signal lines (Pak: fig. 6, monitoring unit 400 coupled to the signal lines through the switches S21, S22, etc.).

Regarding claim 22, the combination of Pak, Nishikawa and Nakamura further discloses further comprising:
an address driver circuit coupled to the control lines (Nakamura: [0044], The switches of each switch circuit are controlled by changing control signals ASW1, ASW2, and ASW3, and change the three adjacent signal lines 12 with respect to the corresponding output amplifier 25A).

Regarding claim 24, the combination of Pak, Nishikawa and Nakamura further discloses wherein each first switch of each switch multiplexer is coupled to a first control line for controlling the first switch (Nakamura: fig. 3, control signal ASW1) and wherein each second switch of each switch multiplexer is coupled to a second control line for controlling the second switch (Nakamura: fig. 3, control signal ASW2).
Claims 34 and 35 are method claims drawn to the system of claims 19 and 24 respectively and are therefore interpreted and rejected based on similar reasoning.  

Claims 25, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Pak and Nishikawa in view of Park (US PGPub 2015/0138179).

Regarding claim 25, the combination Pak and Nishikawa does not disclose further comprising a plurality of reference voltage lines, each reference voltage line coupled between a corresponding switch multiplexer and a reference voltage supply, said plurality of switches of each switch multiplexer for coupling the reference voltage supply to the monitor line coupled to the switch multiplexer.
In a similar field of endeavor of display devices, Park discloses further comprising a plurality of reference voltage lines, each reference voltage line coupled between a corresponding switch multiplexer and a reference voltage supply ([0048] and fig. 5, The initialization switch SW1 may turn on a current flow between an input terminal of the initialization voltage Vpre and the sensing voltage readout line 14B), said plurality of switches of each switch multiplexer for coupling the reference voltage supply to the monitor line coupled to the switch multiplexer (fig. 5, SW1). 
In view of the teachings of Pak, Nishikawa and Park, it would have been obvious to one of ordinary skill in the art to substitute the reference current (Pak: [0072]) of Pak to include the reference voltage lines of Park in order to achieve expected and intended results since a known relationship between current and voltage exists. 

Regarding claim 31, the combination of Pak, Nishikawa and Park further discloses wherein the plurality of switches of each switch multiplexer comprises a first switch coupled between the signal line and the monitor line (Park: fig. 5, switch SW2), comprises a second switch coupled between the signal line and the data line (Pak: fig. 6, switch SW11), and comprises a third switch coupled between the monitor line and the reference voltage line (Park: fig. 5, switch SW1).

Claim 36 is a method claim drawn to the device of claim 25 and is therefore interpreted and rejected based on similar reasoning. 

Claims 26-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Pak, Nishikawa and Park further in view of Nakamura.

Regarding claim 26, the combination of Pak, Nishikawa and Park discloses wherein each pixel is coupled to a group of said plurality of monitor lines, each monitor line of the group of monitor lines corresponding to a pixel (Pak: fig. 6, read-out line R/O), wherein each pixel is coupled to a group of said plurality of data lines, each data line of the group of data lines corresponding to the pixel (Pak: fig. 6, data line DL), and wherein each monitor line of said group of said plurality of monitor lines is coupleable via a corresponding switch multiplexer to the reference voltage line coupled to the switch multiplexer (Park: fig. 5, switch SW1).
	In a similar field of endeavor of display devices, Nakamura discloses each pixel contains a subpixel (fig. 2 and [0035], Each of the display pixels PX includes: an organic EL element 16 for emitting light in one of colors of red (R), green (G), and blue (B)).  
In view of the teachings of Pak, Nishikawa, Park and Nakamura, it would have been obvious to one of ordinary skill in the art to include the subpixels of Nakamura in the pixel circuitry of Pak, to achieve expected and intended results of known pixel structures. 

Regarding claim 27, the combination of Pak, Nishikawa and Park does not disclose wherein each switch multiplexer is coupled to a plurality of control lines for controlling the plurality of switches.  
In a similar field of endeavor of display devices, Nakamura discloses wherein each switch multiplexer is coupled to a plurality of control lines for controlling the plurality of switches ([0044] and fig. 2, The switches of each switch circuit are controlled by changing control signals ASW1, ASW2, and ASW3).
In view of the teachings of Pak, Nishikawa, Park and Nakamura, it would have been obvious to one of ordinary skill in the art to include the control lines of Nakamura to control the switches of Pak as a known intended method to control switches. 

Regarding claim 28, the combination of Pak, Nishikawa, Park and Nakamura further discloses further comprising:
a source driver circuit (Pak: fig. 6, data driver 200) coupled to the signal lines (Pak: fig. 6).

Regarding claim 29, the combination of Pak, Nishikawa, Park and Nakamura further discloses further comprising:
a monitoring circuit (Pak: fig. 6, monitoring unit 400) coupled to the signal lines (Pak: fig. 6, monitoring unit 400 coupled to the signal lines through the switches S21, S22, etc.).

Regarding claim 30, the combination of Pak, Nishikawa, Park and Nakamura further discloses further comprising:
an address driver circuit coupled to the control lines (Nakamura: [0044], The switches of each switch circuit are controlled by changing control signals ASW1, ASW2, and ASW3, and change the three adjacent signal lines 12 with respect to the corresponding output amplifier 25A).

Regarding claim 32, the combination of Pak, Nishikawa and Park does not disclose wherein each first switch of each switch multiplexer is coupled to a first control line for controlling the first switch, wherein each second switch of each switch multiplexer is coupled to a second control line for controlling the second switch, and wherein each third switch of each switch multiplexer is coupled to a third control line for controlling the third switch.
In a similar field of endeavor of display devices, Nakamura discloses wherein each first switch of each switch multiplexer is coupled to a first control line for controlling the first switch, wherein each second switch of each switch multiplexer is coupled to a second control line for controlling the second switch, and wherein each third switch of each switch multiplexer is coupled to a third control line for controlling the third switch ([0044] and fig. 2, The switches of each switch circuit are controlled by changing control signals ASW1, ASW2, and ASW3). 
In view of the teachings of Pak, Nishikawa, Park and Nakamura, it would have been obvious to one of ordinary skill in the art to include the control lines of Nakamura to control the switches of Pak as a known intended method to control switches. 

Response to Arguments
Applicant’s arguments with respect to claims 17 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693